Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 20, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  141693                                                                                             Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  RICHARD HUGH MCDERMOTT,                                                                            Alton Thomas Davis,
           Plaintiff-Appellant,                                                                                         Justices


  v                                                                SC: 141693
                                                                   COA: 288899
                                                                   Oakland CC: 2007-083989-CK
  IRA REYNOLDS NEWBLE II,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 20, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 20, 2010                   _________________________________________
           p1213                                                              Clerk